Deen, Presiding Judge.
John Wesley Furlow appeals from his conviction of rape contending that the evidence failed to support the verdict against him. Held:
The victim testified that after the defendant assisted her in obtaining emergency gas for her automobile from the police by having her pretend to be ill, he requested that she give him a ride home. As she was going in his direction she agreed and apparently he drove the car. She claims that during the ride, he attempted to choke *226her and demanded that she have oral sex with him. When she refused, he drove down a dirt road, made her remove her clothing, forced her into the woods and had sexual relations with her. They returned to the car, she got back into her clothing and he drove the car until he met a friend on the road. He got into the friend’s car and left. She drove to one of her friend’s home where she reported the rape. Appellant admitted having sexual relations with the victim, but claimed that she consented. When the police went to arrest him at his home the day after the rape was reported, they found him hiding lying down in the attic. A police officer testified that he had seen the defendant earlier in the evening of the rape and that he told him, “I’m looking for one thing and that’s a woman. I’m going to find me a woman tonight.”
Decided January 27, 1983.
Dennis Mullís, for appellant.
James L. Wiggins, District Attorney, James Turk, Assistant District Attorney, for appellee.
The evidence was sufficient for a rational trier of fact to find that the defendant was guilty beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Driggers v. State, 244 Ga. 160 (259 SE2d 133) (1979). The credibility of the witnesses is for determination by the jury. Redd v. State, 154 Ga. App. 373 (268 SE2d 423) (1980).

Judgment affirmed. Banke and Carley, JJ, concur.